DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Preliminary Amendment filed on May 22, 2019 is acknowledged. Claims 1-4, 6-7, 9, 15, 25-26, 35, 153, 158, 161-162, 164, 170, 183, and 215-216 are pending in this application. Claims 5, 8, 10-14, 16-24, 27-34, 36-152, 154-157, 159-160, 163, 165-169, 171-182, 184-214, and 217-298 have been cancelled. Claims 3, 6, 7, 15, 25-26, 158, 161-162, 170, 183, 215and 216 have been amended. All pending claims are under examination in this application. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on January 17, 2020; September 15, 2020; and October 28, 2021 is acknowledged. Signed copies are attached to this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 8, 15, 25, 35, 153, 158, 161-162, 164, 183, and 215 are rejected under 35 U.S.C. 103 as being unpatentable over Stankus et al. (US 2009/0035381) in view of Brown et al. (US 2008/0026068).
	Stankus discloses electrospray systems for fabrication of core-shell particles for controlled release and/or sustained release treatment and delivery. Core-shell particles may be collected on a  collection target, which may be a wet or dry collector, and electrically connected a power supply.  The number of core particles with the shell may vary and may provide different treatment agent release profiles depending on the material and/or chemical characteristics of the polymer and/or biomacromolecule used (abstract). 
	In some embodiments, a first liquid solution (L1) may be supplied to an outer tube and a second different liquid solution (L2) may be supplied to an inner tube for form core-shell particles. By creating core-shell particles encapsulating a therapeutic agent, different release profiles may be obtained as the core and shell independently or not independently erode after delivery to a treatment site over a period of time (paragraph 0029). 
	The treatment agent or a biologic may be incorporated with solution L1 or L2 or both (paragraph 0033). 
		Regarding claim 2, a treatment agent should be an amount effective to treat a particular treatment site, for example in a concentration of 0.010 g/mL to about 10,000 g/mL (paragraph 0040), which is 0.00001 mg/mL to 10 mg/mL, which is within the range recited in the instant claim. 
Regarding claims 3 and 158, Solution L2 is an aqueous solvent (paragraph 0039). 
Regarding  claim 4, the aqueous solvent can comprise a phosphate buffer, Dulbecco’s phosphate buffer, HEPES buffer, and TRIS buffer (paragraph 0039). 
Regarding claims 6 and 161 , the aqueous solution additionally comprise a salt (paragraph 0039). 
Regarding claims 9 and 164, the salt can comprise sodium chloride, calcium chloride, potassium chloride (paragraph 0039), for example.
Regarding claims 15 and 170, surfactants including tween 20 (polysorbate 20) and  tween 80 (polysorbate 80)  (paragraph 0045). 
Regarding claims 25 and 215, Stankus discloses higher concentration of active agents, leads to larger sized particles (paragraph 0038).  The flow rate and the temperature of solutions L1 and L2 can be adjusted to control particle size, morphology and/or yield (paragraph 0043). 
Regarding claims 35 and 183, treatment agents or biological agents include an anti-proliferative, an anti-inflammatory or immune modulating agent, an anti-migratory, an anti-thrombotic or other pro-healing agent, or a combination thereof. More specific examples of treatment agents typically used to treat heart failure may include small molecule drugs such as, for example, angiotensin or an angiotensin-converting enzyme (ACE) inhibitors, angiotensin receptor blockers (ARBs), beta-blockers, diuretics, digoxin, hydralazine, and dobutamine (paragraph 0033). 
Stankus does not explicitly disclose the particles have a therapeutic or diagnostic agent activity of 0.5 to 1.0.
Brown discloses the therapeutic agent enclosed within the particles retain their biochemical integrity and biological activity (Paragraph 0141).  The active agents incorporated into the small spherical particles disclosed herein retain their biochemical integrity and their biological activity...). 
Regarding claims 7 and 162, Brown further teaches wherein the carbohydrate is dextran, trehalose, sucrose, agarose, mannitol, lactose, sorbitol, or maltose (paragraph 0112). The excipient may include the active agent or the particles with additional characteristics such as increased stability of the particles or of the active agents, controlled release of the active agent from the particles, or modified permeation of the active agent through biological tissues. 
Therefore, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation that the therapeutic agent retains its curative activities in order to effectively treat disorders or diseases. Further, it would have been obvious to one of ordinary skill in the art to measure and specify through  routine experimentation the activity per unit of the therapeutic agents within the particles that will effectively treat a disease or disorder affecting a patient. It would have been obvious to one of ordinary skill in the art to combine the teachings of Stankus in view of Brown to create a particle via electrospray methods that contain therapeutic agents, as taught in Stankus, wherein the therapeutic activity of the therapeutic agents remain intact, as disclosed in Brown, such that the therapeutic agent is in a form that is easily administered to a patient while also effective to treat a disease or disorder of a
patient.

Claims 1-4, 6-7, 8, 15, 25-26, 35, 153, 158, 161-162, 164, 183, and 215-216 are rejected under 35 U.S.C. 103 as being unpatentable over Stankus et al. (US 2009/0035381) in view of Brown et al. (US 2008/0026068) and  further in view of Bowlin et al. (US 2002/0081732). 
The teachings of Stankus and Brown are discussed above. 
The combination does not disclose porosity of the particles. 
Bowlin discloses compositions prepared by electroprocessing. The material can be one or more natural materials, or synthetic materials or combinations thereof and a substance, including therapeutic or cosmetic substances (abstract).  
Regarding claims 25 and 216,  the porosity of the electro spun products can be regulated. Enhanced porosity facilities release (paragraph 0163). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have optimized the pore size in the particles in order to optimize the release rate of the particle and material as disclosed  by Bowlin. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615